Citation Nr: 0205442	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO. 95-00 521	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania 


THE ISSUES

1.  Whether the appellant has raised a valid claim of clear 
and unmistakable error (CUE) in the March, 1, 1990, RO rating 
action granting service connection for acne keloiditis of the 
neck and scalp, effective from October 5, 1989.

2.  Whether the appellant has raised a valid claim of CUE in 
the March 1, 1990, RO rating action granting a 10 percent 
rating for shell fragment wound scar, right upper back, 
effective from October 5, 1989.

3.  Whether the appellant has raised a valid claim of CUE in 
the June 12, 1978, RO rating action granting a noncompensable 
evaluation for residuals of a shell fragment wound of the 
right hand.

(The issue of entitlement to an evaluation in excess of 10 
percent for acne keloiditis of the scalp and neck will be the 
subject of a later decision.)





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1978.  His military awards and decorations include the Purple 
Heart Medal and the Silver Star Medal.

The appellant filed a Notice of Disagreement (NOD) for an 
increased rating for keloiditis of the neck and scalp in 
September 1994, an NOD with the effective date for a grant of 
service connection for the right hand in January 1995, and a 
November 1995 NOD for the effective date for the award of 
service connection for acne keloiditis of the neck and scalp, 
as well as for the for the grant of a noncompensable 
evaluation for shell fragment wound scar, right upper back.

In a VA Form 9 dated in November 1995, the veteran withdrew 
the issues of increased evaluations for the residuals of 
gunshot wounds to muscle groups XVII and XIX.

The veteran provided testimony at a hearing before the Board, 
in Washington, D.C., in March 1997.  At that time, he elected 
to proceed without a representative.



In July 1999, the RO denied a claim for service connection 
for pseudofolliculitis barbae on the basis that the claim was 
not well grounded.  The RO and the veteran are referred to 
the Veterans Claims Assistance Act of 2000, regarding final 
decisions denying claims on the basis that they were not well 
grounded during the period from July 14, 1999, to November 8, 
2000.  Such claims must be readjudicated upon motion of the 
claimant or the Secretary if the motion is filed prior to 
November 9, 2002.  See Section 7 of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This case was the subject of a June 20, 2001, Order of the 
Court of Appeals for Veterans Claims (hereafter Court). 

The Board is undertaking additional development on the issue 
of entitlement to an evaluation in excess of 10 percent for 
acne keloiditis of the scalp and neck pursuant to authority 
granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,009, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  VA received a claim for an increased rating for residuals 
of a gunshot wound to the suprapubic and buttock areas on 
October 5, 1989, and a claim for a skin disorder on November 
8, 1989.

2.  Service medical records do not show a tender or painful 
scar of the upper back.  The veteran filed a claim for 
service connection for the back scar in March 1978.

3.  The first showing of a tender scar of the upper back was 
on November 3, 1989.

4.  A March 1, 1990, RO rating action assigned a rating of 10 
percent for the back scar, effective from October 5, 1989.

5.  An August 1995 rating action granted service connection 
for the back scar from March 11, 1978, with no change of the 
October 5, 1989, effective date for a 10 percent rating.  (In 
other words, the scar was rated as noncompensable from March 
11, 1978, to October 4, 1989).

6.  The March 1978 service separation examination did not 
show any limitation of the right hand or a tender or painful 
scar of the right hand.  The veteran filed a claim for 
service connection for right hand disability in March 1978.

7.  The veteran failed to appear for a VA examination in May 
1978.

8.  By rating action dated June 12, 1978, based on service 
medical records, service connection was granted for right 
hand disability, and a noncompensable rating was assigned.  
Written notice of that determination was mailed to the 
veteran's last address of record.  There is contemporaneous 
confirmation that he received written notice of the 
noncompensable rating for his right hand disability.  He did 
not appeal the written notice of this determination.
 
9.  VA examination in December 1994 revealed manifestations 
supporting a compensable rating for the right hand.

10.  By rating action in December 1994, a 10 percent 
evaluation was assigned for the residuals of shell fragment 
wound of the right hand, effective from October 14, 1994; a 
January 1995 rating action changed the effective date for the 
compensable rating to September 8, 1994, the date of the 
reopened claim. 

11.  The veteran's allegation that VA employees at the RO 
applied whiteout to all claims for skin disability on his 
March 10, 1978, application for benefits, is inherently 
incredible.

12.  The veteran first submitted a claim for service 
connection for skin disability of the head and neck on 
November 8, 1989.




CONCLUSIONS OF LAW

1.  A valid claim of CUE has not been raised with regard to 
the RO rating action of March 1, 1990, granting service 
connection for acne keloiditis of the scalp and neck, 
effective October 5, 1989; the claim is denied.  38 C.F.R. 
§ 3.105(a) (2001); Smith v. Brown, 35 F.3rd 1516, 1517 (Fed. 
Cir. 1994).

2.  A valid claim of CUE has not been raised with regard to 
the RO rating action of March 1, 1990, that granted a 10 
percent evaluation for shell fragment wound scar, upper back, 
effective October 5, 1989; the claim is denied.  38 C.F.R. 
§ 3.105(a) (2001); Smith v. Brown, 35 F.3d 1516, 1517 (Fed. 
Cir. 1994).

3.  A valid claim of CUE has not been raised with regard to 
the RO rating action of June 12, 1978, that assigned a 
noncompensable rating for shell fragment wound scar, right 
hand, with neuroma formation; the claim is denied.  38 
U.S.C.A. §§ 5107(a), 7105(a) (West 1991); 38 C.F.R. 
§ 3.105(a) (2001); Smith v. Brown, 35 F.3d 1516, 1517 (Fed. 
Cir. 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA & Claims Development in CUE Cases

In June 2001, the Court of Appeals for Veterans Claims issued 
an order vacating the Board's May 1997 decision in this case, 
and directing readjudication of this case in light of the 
VCAA.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West Supp. 2001), contains extensive 
provisions potentially modifying the adjudication of all 
pending claims.  See Holliday v. Principi, 14 Vet. App. 280 ( 
2001) (holding that the VCAA may be "potentially applicable 
to claims pending on the date of the VCAA's enactment"), 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

During the pendency of this matter, and since the June 20, 
2001, remand of this case from the Court, the law as to 
whether the VCAA applies to CUE actions has evolved.  The 
Court has held that the VCAA does not apply to CUE actions.  
See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) 
(holding VCAA does not apply to Board CUE motions); Baldwin 
v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not 
apply to RO CUE claims, and does not require remand of RO CUE 
claims).  The general underpinning for the holding that the 
VCAA does not apply to Board CUE claims is that regulations 
and numerous legal precedents establish that a review for CUE 
is only upon the evidence of record at the time the decision 
was entered (with exceptions not applicable in this matter).  
See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. 
Principi, 240 F.3d 1348 (Fed. Cir. 2001) (Affirming the 
Court's interpretation of 38 U.S.C. § 5109A that RO CUE must 
be based upon the evidence of record at the time of the 
decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 
(Fed. Cir. 2000) (upholding Board CUE regulations to this 
effect).  Further development of the evidence in an RO CUE 
claim cannot be the basis for a remand, because the record 
upon which a CUE claim is to be decided is the record as it 
existed at the time of the decision in which CUE is alleged.

The Board has reviewed the record, and has considered the 
veteran's additional allegations since the time of its now-
vacated May 1997 decision in this case.  The Board has 
undertaken development action to obtain a new VA examination 
to evaluate the veteran's skin disability of the neck and 
head.  Otherwise, the veteran's arguments appear to be 
essentially unchanged, with the exception of a new assertion 
that VA employees at the RO applied white-out to all portions 
of his March 10, 1978, application for benefits pertaining to 
skin disability.  For reasons discussed below, this 
allegation is inherently incredible, and does not merit 
further consideration or adjudication.

In light these considerations, the Board finds that it is not 
prejudicial to the claimant to proceed to readjudicate the RO 
CUE claims on the current record, without remand to the 
regional office.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Law of RO CUE

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. 5109A; 38 C.F.R. § 
3.105(a). 

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court held that 
merely to aver that there is CUE in a case is not sufficient 
to raise the issue.  Stated another way, while the magic 
incantation "clear and unmistakable" need not be recited in 
haec verba, to recite it does not suffice, in and of itself, 
to raise the issue.  CUE is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, with which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Even if error is present, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of is not CUE.  The Court has interpreted 38 
C.F.R. § 3.105(a) to require that a final RO decision be 
reversed or amended only when the claimed error, had it not 
been made, "would have manifestly changed the outcome at the 
time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 
(1992); see also Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
The United States Court of Appeals for the Federal Circuit 
upheld this standard in Bustos v. West, 179 F. 3d 1378 (Fed. 
Cir. 1999).

A review for CUE is only upon the evidence of record at the 
time the decision was entered, with exceptions not applicable 
in this matter.  See Fugo, 6 Vet. App. 43; see also Pierce v. 
Principi, 240 F.3d 1348 (Fed. Cir. 2001) (Affirming the 
Court's interpretation of 38 U.S.C. § 5109A that RO CUE must 
be based upon the evidence of record at the time of the 
decision).

In 1999, VA published rules implementing the provisions of 
section 1(b) of Pub. L. No. 105-111 (Nov. 21, 1997), that 
permit challenges to Board decisions on the grounds of CUE.  
64 FR 2134 (Jan. 13, 1999).  Those regulations were 
challenged in the U.S. Court of Appeals for the Federal 
Circuit.  On December 8, 2000, that court upheld all of the 
challenged regulations with the exception of Rule 1404(b) (38 
CFR 20.1404(b)).  To the extent that Rule 1404(b) provided 
that a CUE motion which failed to specifically allege error 
would be denied, rather than dismissed without prejudice to 
refiling, the court stated:

We hold that CUE Rule 1404(b) (codified at 38 CFR 
20.1404(b)) is invalid because, in conjunction with 
the CUE Rule 1409(c) (codified at 38 CFR 
20.1409(c)), it operates to prevent Board review of 
any CUE claim that is the subject of a motion that 
is denied for failure to comply with the pleading 
requirements of Rule 1404(b).  That is contrary to 
the requirement of 38 U.S.C. 7111(e) that a CUE 
claim 'shall be decided by the Board on the 
merits.'

Disabled American Veterans v. Gober, 234 F.3d 682, 704 (Fed. 
Cir. 2000).  See also id. at 698-99 (discussion of Rule 
1404(b)).

Based on that holding, VA amended Rule 1404(b) to provide 
that the Board will dismiss such motions without prejudice to 
refiling.  66 FR 35902 (Jul. 10, 2001).  

The Board notes that, to date, there are no comparable 
regulatory provisions governing RO CUE.  Absent such rules, 
and the statutory background and legislative history present 
in Disabled American Veterans v. Gober, supra., the Board 
does not find the regulations governing Board CUE are 
applicable in this matter.   The Board further notes that the 
Court spoke in Russell v. Principi, 3 Vet. App. 315, to 
claims of CUE under 38 C.F.R. 3.105(a) and held:

One final cautionary note: our imprimatur on 
the remedy created by the Secretary as to 
[CUE] does not mean that the same issue may 
be endlessly reviewed.  . .  Once there is a 
final decision on the issue of [CUE] because 
the AOJ decision was not timely appealed, or 
because a BVA decision not to revise or amend 
was not appealed to this Court, or because 
this Court has rendered a decision on the 
issue in that particular case, that 
particular claim of [CUE] may not be raised 
again.  [Citations omitted.]

Therefore, the Board is constrained at this time to find that 
an allegation or allegations that fail to rise to the level 
of a valid claim of RO CUE must be denied and may not be 
raised again. 


I.  There is no CUE in the March 1, 1990, Rating Action 
Granting Service Connection for Acne Keloiditis of the Neck 
and Scalp, Effective from October 5, 1989, and the Appellant 
Has Not Submitted a Valid Claim of CUE In The Rating Action.

Background

During the veteran's March 1978 service separation 
examination, the examining physician noted a keloid on the 
mid-neck.  There was no other notation of a skin disorder, 
other than scars from fragment wounds.  In an application for 
compensation benefits signed and dated March 10, 1978, the 
veteran filed a claim for service connection for a shrapnel 
wound in the right hand and back, and in the stomach and 
back.  His application showed an address in Hawaii.  There is 
no mention on the application of a skin disorder.

He was scheduled for examination by the VA in May 1978, but 
failed to appear.  A June 1978 rating action, based on 
service medical records believed to be incomplete, granted 
service connection for residuals of a gunshot wound to the 
suprapubic region, and shell fragment wound to the right 
hand.  VA correspondence to the veteran in April, May and 
June 1978 was sent to the address shown on his March 1978 
disability application.  There is no evidence that any of 
this correspondence was returned as undeliverable.

In August 1978, VA sent a letter concerning vocational 
rehabilitation training benefits to the veteran's known 
address.  The postal service returned this letter as 
undeliverable.  An August 1978 insurance deduction 
application form from the veteran included his new Hawaii 
address.  The information entered on the insurance deduction 
application form by the veteran establishes that he was aware 
of the compensation benefits awarded by the RO.  VA then sent 
the vocational rehabilitation information to the new Hawaii 
address.  The RO did not receive indication that the mail was 
undeliverable at the new address.

On October 5, 1989, the veteran's representative submitted a 
claim of CUE in the June 1978 rating decision establishing 
the disability rating for the gunshot wound to the supra-
pubic region.  

The veteran underwent a VA general medical examination on 
November 3, 1989, limited to gunshot and fragment wound 
residuals.

The veteran, on a VA Form 21-4138, dated November 2 and 
received by VA on November 8, 1989, claimed service 
connection for scars due to combat wounds involving the left 
thigh, right shoulder, and right arm, and service connection 
for a skin condition of the neck and head.

In a March 1, 1990, rating decision, the RO granted service 
connection for acne keloiditis of the scalp and neck, rated 
noncompensably (0 percent) disabling, effective from October 
5, 1989.  The RO indicated the rating action to be based on 
entries in the service medical records, and again noted the 
service medical records to be incomplete.

Later in March 1990, the RO notified the veteran of its March 
1 rating action, and his appellate rights.  The veteran did 
not initiate an appeal from that determination within one 
year of the date of the notification.

The veteran wrote to a Senator in a letter dated September 3, 
1991.  VA received a copy of this letter on September 16, 
1991.  In the correspondence to his Senator, the veteran 
annotated the March 1990 award letter, and indicated that the 
service-connected scars on his neck and scalp were just as 
tender in March 1978 as they were in November 1989.  The 
veteran maintained that the keloid formations were the result 
of experimentation in service, that there was only a single 
effort to contact him in 1978, and that he lost benefits and 
vocational training.  He also testified as to this matter in 
a hearing before the Board in July 1992.  In a January 1993 
decision on other issues, the Board noted that this claim had 
been raised, but not developed for appellate review.  The 
Board referred the matter back to the RO for further action.

The veteran underwent a VA examination in September 1993.  He 
complained of recurrent pustules in the nape of the neck and 
vertex of the scalp, and that he had to wear headgear because 
of the skin problem.  Examination showed two areas of 
keloidal scar tissue, without pustule formation or 
inflammatory reaction.  The diagnosis was acne keloiditis 
nuchi, with no signs of activity. 

By rating action in October 1993, the RO assigned a 10 
percent evaluation for acne keloiditis of the scalp and neck, 
effective from June 4, 1993.

After an administrative review, by rating action in January 
1995, the RO assigned an effective date for the award of the 
10 percent evaluation for acne keloiditis from September 16, 
1991, based on correspondence from the veteran to his 
Senator, a copy of which was received by VA on that date.  
This correspondence was construed as a claim alleging an 
increase in severity of the skin disorder.  The RO also noted 
that the veteran had raised the issue at his July 1992 Board 
hearing.

The veteran provided testimony concerning his keloid 
condition at a hearing before the Board in Washington, D.C., 
in March 1997.

Analysis

The appellant argues that the award of a compensable 
evaluation for his service-connected keloiditis should be 
effective from the date of his claim for disability benefits 
in March 1978.   The disposition of this matter, however, is 
clearly dictated by the controlling law and regulations in 
effect in 1978, and the facts of record.  The controlling 
statutory and regulatory mandates provided that the effective 
date of an evaluation and award compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (1978).  In order for benefits to be paid to any 
individual under the laws administered by VA, a specific 
claim in the form prescribed by the Administrator [Secretary] 
had to be filed.  38 U.S.C.A. § 3001 (1978) [now § 5101]; 38 
C.F.R. 3.151(a) (1978). 

While the veteran filed a claim for service connection for 
other disabilities in March 1978, he did not file a claim for 
a skin disorder or for scars of the neck and scalp at that 
time.  The Board cannot reasonably construe the disorders he 
identified in his claim as including the skin disorder for 
which service connection was subsequently granted.  Whatever 
his allegation concerning notification after he filed his 
claim, the fact remains that the law provides that a specific 
claim must be filed in order for benefits to be paid.  The 
record clearly shows that VA received the veteran's initial 
claim for the skin disability on November 8, 1989.

The rating action in March 1990, granting service connection 
for acne keloiditis of the scalp and neck, awarded an 
effective date from October 5, 1989, the date of the 
veteran's claim for an increased rating for his fragment 
wound to the supra-pubic and buttock area.  The governing law 
for the effective date for the award of service connection 
for the keloid disorder is the date of claim or the date 
entitlement arose, whichever is the later.  The Board 
respectfully points out that it appears that the RO chose the 
date of the claim for a different disorder, not the November 
8, 1989, date of claim for a skin disorder, as the "date of 
claim" for purposes of the grant of service connection.  
Obviously, this apparent error by the RO was not prejudicial 
to the veteran, but instead resulted in a slightly earlier 
effective date.    

Subsequently, the earliest evidence of a compensable level of 
disability to the skin disorder was on VA examination in 
September 1993.  Once again, however, the RO made an 
administrative determination to award the compensable rating 
form the date of what was construed as a claim for increase, 
received by VA on September 11, 1991.

The veteran repeatedly asserts that he was not informed of 
the scheduled May 1978 VA examination, or of the June 1978 RO 
rating decision granting VA compensation benefits.  The 
record demonstrates otherwise.  The May 1978 and June 1978 
correspondence were sent to the veteran's then-known address, 
and were not returned as undeliverable.  Correspondence to 
this address was first returned as undeliverable in August 
1978.  The veteran had apparently failed to notify the RO 
that he had moved.  Once VA contacted him at his new address, 
his vocational rehabilitation correspondence reflected he had 
received information contained in correspondence that the RO 
sent him in June 1978.  In sum, three factors show that the 
RO properly notified him of his scheduled VA examination in 
May 1978, and the grant of compensation benefits in June 
1978: 1) no letters during this time frame were returned as 
undeliverable, 2) when the veteran did move he failed to 
notify VA, and 3) his post-move correspondence indicates he 
was aware of information contained in correspondence to the 
earlier address as late as June 1978.

With respect to these allegations, the Board finds they fall 
into the category of a garden-variety dispute about how the 
evidence is weighed or evaluated.  Arguments of this nature 
can not rise to the level of a valid claim of CUE. 

The veteran newly alleges in correspondence submitted to the 
Court in November 1998 that, shortly after service, in his 
March 10, 1978, application, he filed a claim for service 
connection for skin disability, along with his other claims.  
He further alleges that VA employees at the RO applied 
whiteout to those parts of the application pertaining to skin 
disorders and thereby averted adjudicating those claims. 

With regard to this allegation, the Board will rule in the 
alternative under the authority of Holbrook v. Brown, 8 Vet. 
App. 91 (1995).  The Board first finds that this allegation 
is fundamentally not one of error, whether of omission or 
commission, but of an act of deliberate malfeasance, perhaps 
rising to the level of fraud.  Accordingly, the Board does 
not find that these actions, even if true, constitute a valid 
claim of "error," clear and unmistakable or otherwise.  
Where they would fall is less clear.  To the degree they 
might be construed as potentially entering the category of a 
tort, the Board has no jurisdiction over a claim rising under 
the Federal Tort Claims Act (FTCA, 28 U.S.C.A. § 1346), 
because it is not a matter under title 38 United States Code.  
38 U.S.C.A. §§ 511(a), 7104 (West 1991).  The Board notes, 
however, that fraud is an exception to the matters falling 
under the FTCA.  28 U.S.C.A. § 2680(h).      
  
In the alternative, and assuming that this allegation could 
be subject to consideration in a claim of CUE, close 
examination of the veteran's March 1978 application for 
benefits demonstrates beyond any doubt that white-out was not 
applied to the application.  There is no sign of irregularity 
on the application and the presence or absence of whiteout is 
a matter ascertainable by lay observation.  The only benefits 
for which the veteran applied were service connection for 
shrapnel wounds in the right hand, back, and stomach.  The 
Board finds the veteran's allegations that VA employees at 
the RO applied whiteout and declined to adjudicate the claim 
for a skin disorder is inherently incredible.  Simple 
examination of the application form demonstrates beyond 
dispute that his assertion is meritless and flatly 
unbelievable.  The fact that he is now for the first time 
making a contention contradicted so firmly by the record, 
after years of litigation, and only after he has learned that 
his past contentions are not sufficient to rise to the level 
of CUE, further undermines the credibility of the allegation. 

Also, in the present case, the Board must apply the 
"presumption of regularity" to "the official acts of public 
officers, and in the absence of clear evidence to the 
contrary, [must] presume that they have properly discharged 
their official duties."  Ashley v. Derwinski, 2 Vet. App. 
62, 64 (1992) (in which Court found this rule of law applied 
to claims for benefits under title 38 United States Code, and 
quoting United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  There is 
nothing in the record to call into question the regularity of 
the RO's handling of the March 1978 application for benefits, 
mailing of notification of the scheduled VA examination in 
May 1978, or mailing of notice of the June 1978 rating 
decision.  The presumption of regularity is not rebutted, or 
even called into question in any way.

The Board concludes that to send this claim back to the RO to 
determine whether white-out was applied to the March 1978 
application for benefits, when it is obvious and unarguable 
that no white-out was applied, and no reasonable person, lay 
or otherwise, could disagree in such a determination, would 
be an unconscionable waste of administrative resources that 
could be applied to the adjudication of other potentially 
meritorious claims.  See Soyini v. Derwinski, 1 Vet. App. 540 
(1991) ("strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.")  
The allegation does not raise a legally sufficient CUE claim.  
Rather, the allegation is nothing more than a bare and 
inherently incredible allegation of misconduct by the RO, 
deserving of no further consideration.  

The veteran further asserts, correctly, that the service 
medical records show repeated inservice treatment for acne 
keloiditis of the scalp and neck areas.  However, this 
allegation does not raise the issue of CUE.  A showing of a 
disability in the service medical records does not compel 
service connection for a disability.  The veteran must have 
applied for the benefits in the manner prescribed by the 
Secretary, and the disability must be shown to continue after 
service, and to have been incurred or aggravated in service.  
38 U.S.C.A. § 3001 (1978) [now § 5101];  38 C.F.R. 3.151(a) 
(1978). 

The assertion that the disability was shown during service 
does not compel the conclusion, upon which reasonable minds 
could not differ, that the RO committed a clear and 
unmistakable error in not awarding benefits for the 
disability.  The record in this case shows that the RO 
followed the letter of the law in not adjudicating the issue 
of service connection for the veteran's skin disability of 
the neck and head, since he did not file a claim for service 
connection for skin disability of the neck and head; and that 
the veteran did not appear for his first scheduled VA 
examination, at which continuing disability of the neck and 
scalp might have been noted by the examining physician.

The veteran has also asserted that the RO should have raised 
the issue of the skin disorder on its own, since it was 
reflected in the veteran's service medical records.  He cites 
no existing mandate that dictated this result.  Under the 
law, the veteran had the obligation of coming forth with a 
claim.  Even if the Board were to concede that the RO should 
have reviewed the SMRs and raised the issue on its own, the 
veteran did not appear for his scheduled VA examination, so 
that the RO could not know if the disability continued post-
service.  Absent a current disability existing at the time 
the issue of service connection is considered, there was no 
basis to support a grant of service connection under the law.  
Therefore, any legal theory that the RO was compelled to 
adjudicate a claim for service connection for a skin 
disability in 1978 does not compel the conclusion that this 
would have resulted in an award of benefits since the 
presence of current disability was not indisputably clear.  

Moreover, a contention that the RO failed to raise the claim 
on its own is a claim of a breach of the duty to assist.  The 
Court has held that any VA breach of the duty to assist 
cannot form the basis for a claim of CUE, because such a 
breach creates an incomplete rather then an incorrect record.  
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Ideally, the 
veteran would have applied for service connection for skin 
disability in March 1978, and the veteran would have attended 
his scheduled May 1978 VA examination.  The veteran was at 
fault in not applying for service connection and not 
attending the VA examination.  The veteran's theory that the 
RO erred by not deciding a claim for service connection for a 
disability, when the veteran both failed to submit a claim 
for that disability and failed to attend a VA examination, 
bears no resemblance to a valid claim of CUE - that the 
record as it existed at the time compelled that conclusion, 
upon which reasonable minds could not differ, that service 
connection for skin disability was warranted.  Fugo, supra.

As to veteran's assertion that he was not informed of a 
scheduled VA examination shortly after service, and that he 
would have prevailed in his claims for service connection had 
he known of and attended the examination, the Board again 
notes any VA breach of the duty to assist cannot form the 
basis for a claim of CUE, because such a breach creates an 
incomplete rather then an incorrect record.  Caffrey v. 
Brown, 6 Vet. App. 384.  These allegations do not rise to the 
level of CUE.  The record shows further that the veteran 
falls far short of a showing of even a failure of the duty to 
assist -- this is not a case where the RO failed to schedule 
an examination for a claim for service connection.  In this 
case, the veteran did not apply for service connection for 
skin disability, and then did not attend a scheduled VA 
examination of which he had received proper notice. 

Absent a change in the substantive law of CUE, the 
undersigned is absolutely constrained by law to find that the 
earliest possible effective date for service connection for 
the veteran's acne keloiditis is the one now in effect.  If 
there is an error, it is that the effective date is a month 
or so earlier than it ought to be.


II.  There Is No CUE in the March 1, 1990, Rating Action 
Assigning an Effective Date of October 5, 1989, for a 
Compensable Award for Scar, Right Upper Back, and the 
Appellant Has Not Submitted a Valid Claim of CUE Claim In The 
Rating Action.

Background

There are no service medical records for the original 
fragment wounds to the veteran's back, arm, and right hand.  
Examination for separation from service in March 1978 showed 
a scar the size of a 25-cent piece on the left upper back.  
The examination report reflected neither that the scar was 
tender or painful, nor that it produced any functional 
impairment.  There was no indication of any underlying injury 
to deeper structures.  When the veteran filed his original 
claim for disability benefits in March 1978, he reported 
shell fragment wound scars of the right hand and back.  

The record documents that the veteran was scheduled for VA 
examination in May 1978, and that notice was sent to the 
veteran's current address of record.  The veteran failed to 
appear for the examination.  By rating action in June 1978, 
service connection was granted for shell fragment scar of the 
right hand, rated noncompensable, effective from March 11, 
1978, and gunshot wound to the supra-pubic region, involving 
Muscle Group XIX, rated 10 percent disabling.  The June 1978 
rating action was based on the veteran's service medical 
records as he did not appear for the scheduled May 1978 VA 
examination.

The veteran filed a claim of CUE, received by VA on October 
5, 1989, in the rating assigned for the gunshot wound to the 
supra-pubic and buttock areas.  

The veteran was provided a VA examination on November 3, 
1989, and that examination showed a 2 centimeter annular scar 
of the right back, in the posterior axillary line, mildly 
tender to palpation.

VA received the veteran's claim for service connection for 
shell fragment wound scars of the upper back, on November 8, 
1989.

By rating action dated March 1, 1990, the RO established 
service connection for shell fragment wound scar of the upper 
back, rated 10 percent, from October 5, 1989.

By rating action in August 1995, the RO found CUE in the VA 
rating decision of June 1978, which failed to establish 
service connection for shell fragment wound scar of the upper 
back.  Service connection was granted for a shell fragment 
wound scar of the upper back from March 11, 1978, rated 
noncompensably through October 4, 1989, and rated 10 percent 
disabling from October 5, 1989, forward.

The veteran provided testimony concerning his back wound and 
scar at a hearing before the Board in Washington, D.C., in 
March 1997.


Analysis

Scars that are superficial, tender and painful on objective 
demonstration warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1978).

The question the Board must answer is whether there is any 
evidence of the sort of error in March 1990 that, had it not 
been made, would have manifestly changed the outcome with 
regard to effective date of the award of compensable 
evaluation for the shell fragment wound of the back.  Based 
on a review of the facts in this case, the Board must 
conclude that the answer to this question is no.  Originally, 
there was a clear error in regard to the effective date for 
the award of service connection for the scar on the back, but 
this error was acknowledged and corrected by the August 1995 
rating action.  No such clear error exists as to the 
effective date of the award of a compensable rating.

The effective date for the award of a compensable rating for 
the back scar is the date of claim or the date entitlement 
arose, whichever is the later.  If the claim was received 
within one year of separation form service, an effective date 
may be assigned from the day after separation from service.  

The earliest date the back scar was shown to be tender, 
warranting a compensable evaluation under the rating code, 
was the day of the November 3, 1989, VA examination.  The 
separation examination in March 1978 did not show the back 
scar to be tender and painful, and neither that examination, 
nor any of the subsequent medical evidence, has demonstrated 
that the scar was or is productive of other functional 
impairment, or that there is any damage to the underlying 
structures.  

Although the veteran filed a claim on October 5, 1989, for 
other matters, the first claim that could be construed as a 
claim for an increased rating for the fragment wound scar of 
the back was received by VA on November 8, 1989.  The RO 
chose to assign October 5, 1989, as the effective date of the 
compensable award.  The issue to the Board is whether there 
was CUE in failing to award an effective date earlier than 
October 5, 1989, and the record in this case shows no basis 
whatsoever for an earlier effective date.

The Board finds the veteran's arguments fit more readily into 
the realm of equity than into the strictures of judicially 
defined CUE.  The veteran's belief, however earnest, that if 
the scar was tender in November 1989, it must have been 
tender in 1978, does not suffice to create CUE in the face of 
the clinical findings on the separation examination versus 
those in November 1989.  The Board is compelled to find that 
the issue of CUE was not "reasonably raised," and in such 
circumstances, the Court has held that where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal terminated because of the absence of legal merit 
or the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994); Jandoc v. Brown, 8 Vet. App. 476 
(1996).        

III.  There Is No CUE in the June 12, 1978, Rating Action 
Assigning a Noncompensable Rating for a Wound of the Right 
Hand, and the Appellant Has Not Submitted a Valid Claim of 
CUE In The Rating Action.

Background

Service medical records dated November 1975 show that the 
veteran complained of pain in the right hand, with an "old 
shrapnel wound" 7 years before.  Examination showed an old 
healed wound except for the "nerve endings."  The 
assessment was "nerve endings reproducing."  A copy of the 
Consultation Sheet, dated 10 November 1975, indicates that 
the veteran was to be referred to the neurology clinic for 
evaluation of what was described as "nerve sensory loss 
[right] hand 2[ary] to [gun shot wound] in [Vietnam]."  The 
record contains no indication the veteran was, in fact, seen 
at the neurology clinic.  When the veteran injured the ring 
finger of his right hand in June 1976, there was no reference 
to the shrapnel wound scar, and X-rays of the right hand were 
negative.  There were no further complaints or treatment for 
the right hand scar for the remainder of the veteran's time 
in service.  The separation examination of March 1978 noted a 
2-inch linear scar on the left hypothenar in the "notes" 
section of the clinical evaluation.  On the "notes" section 
concerning significant or interval history, the examiner 
noted "minimal pain" of the shrapnel injury.  There were no 
other recorded complaints or other pertinent findings.

As noted above, the veteran filed a claim for disability 
benefits in March 1978, and by rating action in June 1978, 
service connection was established for residuals of a shell 
fragment wound of the right hand, evaluated as 
noncompensable, effective March 11, 1978.  The veteran had 
failed to appear for a VA examination in May 1978, and was 
notified of the June 1978 rating action by letter, at the 
address reported by the veteran.  The record further shows 
that the veteran, in correspondence with the VA in August 
1978, concerning insurance deductions, provided a new 
address.  On this form the veteran acknowledged the receipt 
of VA compensation benefits.  Vocational rehabilitation 
information was sent to the new address in September 1978, 
and was not returned.

When the VA examined the veteran in November 1989, the scar 
over the hypothenar prominence was described by the physician 
as well healed, barely visible, non-tender, and without gross 
atrophy.  (Emphasis added.)

A March 1990 rating action did not include reference to the 
right hand.  Notice to the veteran of the March 1990 rating 
action, that same month, did not include reference to the 
right hand.

The RO received, September 8, 1994, the veteran's 
representative's request for an increased evaluation for the 
right hand scar.  Received by VA on October 14, 1994, was the 
veteran's application for an increased rating for his right 
hand disability.

When examined by the VA in December 1994, the veteran 
reported that his main problem with the right hand was 
occasional triggering of the ulnar digits, pain mainly on the 
ulnar border of the hand, and occasional itching, numbness, 
and cold intolerance.  Physical examination revealed a 3-
centimeter transverse scar on the ulnar border of the right 
hand, with some tenderness over the scar, and positive 
Tinel's sign.  The impression was residual shrapnel injury 
with neuroma formation, probably a branch of the dorsal 
sensory branch of the ulnar nerve of the right hand.  

The December 1994 rating action assigned a 10 percent 
evaluation for shell fragment wound scar of the right hand, 
with neuroma formation, rated 10 percent disabling, effective 
from October 14, 1994.

VA X-ray studies of the right hand, in January 1995, revealed 
mild degenerative changes of the right hand.  Otherwise, the 
hand was within normal limits.

In a January 1995 rating action, the RO found clear and 
unmistakable error in the effective date for the award of a 
compensable evaluation for the right hand, assigning, the 10 
percent rating effective from September 8, 1994, the date of 
the veteran's reopened claim, rather than October 14, 1995.  

The veteran provided testimony concerning his right hand 
disability at a hearing before the Board in Washington, D.C., 
in March 1997.  (Transcript, pages 12-15.)

Analysis

The veteran contends that the June 1978 rating action should 
have granted a compensable evaluation for the right hand, 
effective in March 1978.  When the veteran did not report for 
examination in May 1978, whatever the reason, the RO used the 
veteran's service medical records to rate the right hand 
fragment wound.  Those records showed that the last reported 
problem with the right hand was in 1975, and the separation 
examination in March 1978 did not support a compensable 
evaluation either on the basis of a tender or painful scar, 
or on the basis of limitation of function of the right hand.  
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (1978).  In 
this regard, the Board notes that the report did not find 
"minimal pain" in the scar, but with respect to the 
"shrapnel injury" as a whole.  No functional impairment and 
no damage to underlying nerves, muscles or bones was noted.  
The Board reluctantly concludes that these findings did not 
indisputably establish entitlement to a compensable rating 
since they did not indisputably establish a compensable level 
of impairment.  A painful and tender scar was not shown, and 
no impairment of use of the hand was clearly and unmistakably 
demonstrated.  The veteran failed to appear for the VA 
examination that might have supported his claim.  On the 
other hand, his failure to appear for examination could have 
been construed as evidence of the lack of functional 
impairment produced by the hand injury.  The veteran was sent 
notice of the June 1978 rating action assigning a 
noncompensable evaluation for the right hand, to his known 
address, and the notice was not returned.  The veteran did 
not appeal the June 12, 1978 rating action and it became 
final, in the absence of CUE.  38 C.F.R. §§ 3.104(a), 
3.105(a) (1978). 

Essentially, the veteran contends that a compensable rating 
should have been assigned in the June 1978 rating action, and 
that there was not sufficient effort to find the veteran and 
communicate with him.  The record demonstrates otherwise.  
Service medical records did not reflect right hand disability 
in 1978 sufficient to support a compensable rating.  Further, 
the records in 1978 did not reflect any communication 
problems with the veteran at the time of the June 1978 
notification.  The first indication of a change of the 
veteran's address was not until August 1978, when a 
vocational rehabilitation letter was returned.  Shortly 
thereafter the veteran submitted a form to the VA concerning 
insurance deductions from his VA disability compensation, and 
this form provided a new address for the veteran.  The 
vocational rehabilitation letter was resent to the new 
address, and was not returned, and there is nothing in the 
record to show that it was undeliverable.  Additionally, 
entries made by the veteran on the insurance deduction form 
demonstrate beyond dispute that he was aware of VA disability 
benefits, per the June 1978 rating action, and award letter.  
In view of this evidence, the Board can only conclude that 
the veteran in fact received the notification of the 
scheduled examination, the adjudicative determinations, and 
of his appellate rights.  The Board finds this evidence must 
be accorded much more probative weight than the veteran's 
current recollections, however sincere, that he did not 
receive appropriate notice from VA of his award of VA 
benefits in June 1978, or the denial of compensable rating 
for the right hand fragment wound scar.  The record also does 
not show that the veteran properly informed the VA of his 
whereabouts in 1978, by providing notifications of change of 
address.  See Hyson v. Brown, 5 Vet. App. 262 (1993).   

The facts in this case show that the right hand was 
asymptomatic on VA examination in November 1989.  After the 
veteran reopened his claim for a compensable rating for the 
right hand in September 1994, a compensable rating was 
assigned.

Under the standards set for CUE by the Court, the Board finds 
that the veteran has not alleged specific errors of fact or 
law sufficient to satisfy the heightened pleading requirement 
for the assertion of a CUE claim under 38 C.F.R. § 3.105(a).  
The veteran, as a lay party, is competent to report symptoms, 
but not to establish a diagnosis or the level of disability.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992).  All the 
veteran essentially does is dispute how the facts were 
weighed and evaluated in 1978, or attempt to overcome the 
presumption of regularity with bare assertions many years 
after the events.  The Board holds that the issue of clear 
and unmistakable error was not "reasonably raised" in this 
instance, as a matter of law, Sabonis v. Brown, 6 Vet. App. 
426 (1994), and the veteran failed to establish a valid CUE 
claim.  Fugo v. Brown, 6 Vet. App. 40 (1993).


May 2001 Pleadings

The June 2001 order of the Court expressly directed that the 
Board "address the arguments" in the May 2001 pleadings 
submitted by the moving party.  The Board finds the 
discussion above "addresses" the "arguments" in the May 
2001 pleadings that are pertinent to this motion.  To assure 
that there is no doubt on this point, however, the Board will 
add the following. 

For the reasons noted above the Board finds that the veteran 
failed to raise a valid claim of CUE as to the three issues 
discussed above.  The Board emphasizes that unlike the 
procedures governing other claims for benefits, the burden is 
entirely upon the veteran in an allegation of CUE to provide 
specific arguments as to adjudicative errors of fact or law 
were both clear and unmistakable and that would change the 
outcome based upon the record and the law as they existed at 
the time of the determination.  Regrettably, much of the May 
2001 pleadings are vague or unclear as to whether the veteran 
is alleging CUE or simply arguing how he believes the claims 
should be resolved if the claims were being considered 
without regard to the finality of any prior determination.

The Board notes that extensive sections of the pleadings do 
not pertain to a claim of CUE.  There are, for example, 
allegations concerning alleged denial of medical care or 
alleged errors by medical providers as to findings, opinions 
or the basis for conclusions that have no bearing on whether 
adjudicative error was made.

The claimant asserts in his pleadings as "facts" events 
which, while true, have no bearing on the allegation of CUE, 
such as those pertaining to the long duration and high 
character of his service, including combat duty during which 
he was twice wounded.  He also asserts as "facts" events 
not reflected in the record before the adjudicators at the 
time the ratings decisions under challenge were entered.  He 
alleges, for example that the service medical records 
document treatment for painful and bleeding keloids shortly 
before separation.  No facility where the alleged treatment 
took place is identified, nor would this treatment, if true, 
be a substitute for a claim.  He alleges statements were made 
by physicians referring him to VA for treatment that were 
"ignored" by VA, but references no evidence before the 
adjudicators at the time of these rating decisions that 
established such "facts".  He again alleges the RO did not 
properly notify him of its determinations, but that 
allegation is addressed in detail above and is without merit.  
He alleges in contradiction to his assertion that he did not 
receive proper notification of rating determinations that 
that he attempted to appeal rating determinations, but points 
to no evidence of record to support such bear assertions.  He 
alleges without any substantiation that VA adjudicators 
engaged in "'Veteran Profiling'" of Vietnam Era veterans or 
"Racial profiling."  The bare assertion of bias, like the 
bare assertion of CUE, does not raise a valid claim. 

He again reiterates a series of allegations that even if 
true, can not rise the level of CUE.  These include all of 
his allegations of a failure to the duty to assist, failure 
to resolve reasonable doubt and failure to properly weigh the 
evidence.  The Board finds nothing in the May 2001 pleadings 
that warrant further discussion in a claim alleging CUE.


Hayre v. West

The Board has also considered whether any pleadings in this 
matter properly raise or imply that "grave procedural 
error" as identified in Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) existed at the time of the rating actions 
challenged in this matter, thus rendering them nonfinal.  In 
this regard, the Board notes that a subsequent decision of 
the United States Court of Appeals for the Federal Circuit in 
Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001) concluded 
that the holding in Hayre, despite its broad language in 
places, was limited to the factual situation where the RO had 
breached the duty to assist by failing to obtain pertinent 
service medical records specifically requested by the 
claimant and then failing to provide the claimant with notice 
explaining the deficiency.  The Federal Circuit added that 
insofar as the judicially created concept of "grave 
procedural error" was applicable to render nonfinal prior 
adjudications, the error must be one based on objective 
facts, not an exercise in judgment.  Thereafter, the Federal 
Circuit vacated its judgment in Cook, withdrew the decision, 
and granted en banc rehearing.  Cook v. Principi, No. 00-7171 
(Jan. 4, 2002) (en banc).  The Federal Circuit ordered 
briefing on whether Hayre should be overruled, and if Hayre 
is overruled, whether the failure of the duty to assist could 
constitute CUE under 38 U.S.C. § 5109A.   

In light of this procedural history, Hayre, supra., remains 
controlling case law at this time.  The Cook decision is not 
controlling authority and the Cook en banc order leaves the 
future status of Hayre in question.  Therefore, the Board 
will limit its analysis to the following.  The record in this 
case reflects that the veteran specifically referred to 
records of treatment at two medical facilities (the 93d 
Evacuation Hospital and the 3d Field Hospital) by approximate 
date and location on his original application.  The RO 
submitted a request in April 1978 for service medical records 
and incorporated in that general request a specific request 
for the records identified by the claimant by date and 
location.  The RO was notified in July 1978 that the search 
by the record custodians for these specific records was 
unsuccessful.  A further request for such specifically 
identified records was made in July 1978.  The record 
custodians again replied in late July 1978 that they could 
not locate the records of this reported treatment.  In view 
of this evidence, the Board must conclude that there is no 
reasonable possibility at this time that a further request 
for these records from the record custodians will produce any 
relevant records.  The failure of two specific requests to 
produce the claimed records can only be interpreted as 
demonstrating that the records do not exist or that a further 
effort that merely repeats what has already been attempted 
twice would be futile.  

In pertinent part, a June 1978 rating action granted service 
connection for residuals of a shell fragment wound, 
manifested by a scar of the right hand, rated as 
noncompensable.  The RO noted the service medical records 
were incomplete, and noted the findings on the March 1978 
examination.  Unlike the situation in Hayre, there was not 
one but two efforts to obtain the specific treatment records 
identified by the veteran with negative results.  The RO then 
rated on the available evidence of record, including the 
findings on the separation examination demonstrating the 
current level of disability.  

While the RO did not specifically notify the claimant that it 
had been unsuccessful in obtaining these specific service 
medical records, the Board does not find that this failure, 
by itself, on the facts of this case rises to the level of a 
"grave procedural error."  Manifestly, the RO took 
appropriate action to obtain the relevant service medical 
records and determined that they were not available for 
rating purposes.   The RO had attempted to obtain a VA 
examination in May 1978 to determine the current level of 
disability.  This examination would have provided the next 
best feasible evidence to ascertain the current disability 
due to the combat wound in the absence of the original 
treatment records.  But the veteran failed to report for the 
examination.  Having been thwarted in its multiple efforts to 
obtain alleged specific service medical records and faced 
with the noncooperation of the veteran in securing a current 
examination, the Board can not conclude that it was "grave 
error" under the duty to assist as it then existed for the 
RO to proceed as it did.  

Moreover, the law, regulations and controlling case law 
governing CUE continue to require that the claimant must 
demonstrate an outcome determinative error to establish CUE.  
In this case, the claimant has not supported his allegations 
that an outcome determinative error was made by the RO in 
1978.  He points to no requirements then in effect that the 
RO violated that were objectively outcome determinative.  In 
this regard, even assuming notification that the specific 
service medical records identified by the claimant were not 
obtained would have permitted him to attempt to obtain them 
independently, this could only lead to speculation, not 
objective conclusion, that the outcome could have changed.  
There is no way to determine how the claimant would have 
obtained such records on his own when the record custodians 
failed to provide them to the RO.  Even assuming he obtained 
them, it is speculative at best that they would have changed 
the outcome given the evidence as to the then current level 
of disability before the RO in 1978.  The Board additionally 
observes that in the vacated Cook decision, where no "grave 
procedural error" was found, the RO had only requested the 
alleged service medical records once and the claimant had 
reported when requested for an examination.  The Board finds 
the facts in this case, if anything, more clearly support the 
RO's actions than those in Cook.   Once again, the Board 
finds the reasoning in the vacated Cook decision still 
instructive though clearly not controlling.  Accordingly, the 
Board finds no basis for further action in this record under 
Hayre.  Of course, if Hayre is overruled, this discussion 
will be moot.    

	(CONTINUED ON NEXT PAGE)



ORDER

The appellant did not raise a valid claim of CUE in the March 
1, 1990, RO determination granting service connection for 
acne keloiditis of the neck and scalp, effective from October 
5, 1989.  The claim is denied.

The appellant did not raise a valid claim of CUE in the March 
1, 1990, RO determination granting a 10 percent evaluation 
for shell fragment wound scar, right upper back, effective 
from October 5, 1989.  The claim is denied.

The appellant did not raise a valid claim of CUE in the June 
12, 1978, RO determination granting a noncompensable 
evaluation for residuals of a shell fragment wound of the 
right hand.  The claim is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



